Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 29, 2005                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

  128911                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  __________________________________________                                                          Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  IN RE JOHN F. ERVIN TESTAMENTARY TRUST                                                                             Justices

  __________________________________________

  JANE PEARSON EVANS a/k/a MARY JANE
  PEARSON EVANS,
            Petitioner-Appellant,
  v                                                                SC: 128911
                                                                   COA: 249974
                                                                   Washtenaw CC: 02-000932-AV
  BANK ONE TRUST CO., NA,
           Respondent-Appellee,
  and
  ERVIN INDUSTRIES, INC., JOHN PEARSON,
  NANCY P. RUDOLPH, and ANN E. JORGENSON,
            Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 24, 2005
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 29, 2005                   _________________________________________
           l1121                                                              Clerk